Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pp. 1-2, filed 21 Mar. 2022, with respect to claims 1-6 and 9 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(a) of 04 Feb. 2022 has been withdrawn. 
Applicant’s arguments, see pp. 1-3, filed 21 March 2022, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rogan (U.S. PG-PUB 2014/0368807) and further in view of Mainprice et al. ("Human-Robot Collaborative Manipulation Planning Using Early Prediction of Human Motion"). The Examiner notes that the previously-cited WEST reference is no longer being relied upon in this Office action, and any arguments relating to WEST are now moot. Please see the Office action below for further explanation regarding the rationale for the application of ROGAN and MAINPRICE to the previously-amended limitations.
Claim Interpretation


The Examiner is construing the claim limitation “synchronously” according to the instant specification and the arguments set forth in Applicant’s “Pre-Appeal Brief” submitted on 21 March 2022.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 'acquirer', 'virtual-space information generator', 'storer', 'detector', and 'estimator' in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The Examiner is relying on the instant specification to define the scope of the claim limitation ‘virtual volume elements’ according to ¶ [0012] (“… the controller 11 performs a process including acquiring information regarding a position and exterior appearance of a target object in a real space by the imaging unit 14, and placing multiple virtual volume elements in a 7SC17010virtual space at positions corresponding to at least the exterior appearance of the target object in the real space, to generate virtual space information on a virtual space representing the target object with a cluster of the virtual volume elements. This process is performed through … representing a target object by placing multiple virtual volume elements, known as voxels, or representing a target object by placing a point group, such as a point cloud (or point group data, which is hereinafter simply referred to as "point group") at a position corresponding to the surface of the target object.”) and additionally according to ¶ [0047] (“For such a point group, the controller 11 performs estimation with reference to the virtual volume elements (points or voxels) …”).
Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the information processor" in p. 5, lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogan (U.S. PG-PUB 2014/0368807, 'ROGAN') in view of Mainprice et al. ("Human-Robot Collaborative Manipulation Planning Using Early Prediction of Human Motion", pp. 299-306, presented 2013, 'MAINPRICE').
Regarding claim 1, ROGAN discloses an information processor comprising: 
an acquirer that acquires information regarding a position and exterior appearance of a target object in a real space (ROGAN; ¶ 0018; “… the evaluation of object movement [is] achieved through devices … that also have access to data from a laser imaging ("lidar") capturing device [‘acquirer’], which … emit a set of focused, low-power beams of light of a specified wavelength, and … detect and record the reflection of such wavelengths of light from various objects [‘acquires information regarding … exterior appearance of a target object’]. The detected lidar data … generates a lidar point cloud, representing the lidar points of light reflected from the object and returning to the detector, thus indicating specific points of the objects present in the environment 100 [‘objects in a real space’]. By capturing and evaluating lidar data over time, [this] device … builds up a representation of the relative positions of objects around the lidar detector …”);
a virtual-space information generator that places multiple virtual volume elements in a virtual space at positions corresponding to at least along the exterior appearance of the target object in the real space determined by the acquirer and generates virtual space information representing the target object as a cluster of the virtual volume elements (ROGAN; FIG. 3; ¶ 0020; “In order to classify respective objects … as moving or stationary, and optionally in order to identify other properties such as position and velocity, techniques may be utilized to translate the lidar points 214 of the respective lidar point clouds 210 to [3-D] space. FIG. 3 presents … scenario 300 featuring a translation of a set of lidar point clouds 210 to classify the objects depicted therein. In … scenario 300, for respective lidar point clouds 210, the lidar points 214 are mapped 302 to a voxel 306 in a [3-D] voxel space 304 [‘places multiple virtual volume elements in a virtual space’]. Next, the voxels 306 [‘virtual volume elements’] of the [3-D] voxel space 304 may be evaluated to detect … voxel clusters of voxels 306 (e.g., voxels 306 that are occupied by … lidar points 214 in the lidar point cloud 210, and that share an adjacency with other occupied voxels 306 [‘cluster’] of the [3-D] voxel space 304, such as within a specified number of voxels 306 of another occupied voxel 306), resulting in the identification 308 of … objects 312 within an object space 310 [‘real space’] corresponding to the [3-D] voxel space 304 [‘generates virtual space information representing the target object as a cluster of the virtual volume elements’].”);
a storer that stores the generated virtual space information (ROGAN; FIG. 8, element 808; ¶ 0049; “FIG. 8 illustrates … a system 800 comprising a computing device 802 configured to implement one or more embodiments provided herein. … computing device 802 includes at least one processing unit 806 and memory 808. Depending on the exact configuration and type of computing device, memory 808 may be volatile (such as RAM, for example), non-volatile (such as ROM, flash memory, etc., …) … This configuration is illustrated in FIG. 8 by dashed line 804.”); and
a detector that refers to the stored information and detects time variation information of the virtual space information acquired from the acquirer representing shift of at least a portion of the virtual volume elements (ROGAN; FIG. 3; ¶ 0020; “… for the respective lidar points 214 in the lidar point cloud 210, the lidar point 214 [is] associated with a selected object 312. The movement of the lidar points 214 [is] classified according to the selected object 312 (e.g., the objects may be identified as moving or stationary with the object 312 in the [3-D] voxel space 304). According to the classified movements of the lidar points 214 associated with the object 312 (e.g., added for the object spaces 310 at respective time points 212), a projection 314 of the lidar points 214 and an evaluation of the movements of the lidar points 214 associated with respective objects 312 [‘detects time variation information of the virtual space information’], the movement of the respective objects 312 may be classified. … in the projection 314 …, the lidar points 214 associated with the first object 312, after projection in view of the [3-D] voxel space 304, appear to be moving with respect to the lidar detector 208, and may result in a classification 316 of the object 312 as a moving object [‘… representing shift of … the virtual volume elements’]; while the lidar points 214 associated with the second object 312, after projection in view of the [3-D] voxel space 304, appear to be stationary after adjusting for the movement of the lidar detector 208, and … result in a classification 316 of the object 312 as a stationary object. … the techniques illustrated in … scenario 300 … enable the classification 316 of the objects 312 identified within the environment 100 depicted by the lidar point clouds 210 into stationary objects and moving objects …”).

    PNG
    media_image1.png
    466
    506
    media_image1.png
    Greyscale
                                   
    PNG
    media_image2.png
    319
    124
    media_image2.png
    Greyscale







ROGAN does not explicitly disclose the following limitations:
an estimator that performs estimation of future positions of the virtual volume elements a predetermined time duration in the future solely based on the detected time variation information acquired from the acquirer, which MAINPRICE discloses (MAINPRICE; p. 301, left column, § III. A. “Offline Phase”; “A library of motions is first gathered from human demonstration. The type of motion depends on the type of task being executed by the human, here we consider manipulation motion on a table. Each motion in the library is then tagged depending on the intent of the human. … in the manipulation tasks considered in the experiments of section VI, the intent corresponds to the goal position of the hand as the human reaches for an object on the table. In order to perform early motion recognition and predict the subsequent human motion, we fit a GMM to each class of motion. We then use GMR to extract a new motion that best fits the class [‘estimation of future positions’]. Figure 2 shows the regressed motion trajectories used in the experiments. These trajectories are used to compute a swept volume that corresponds to the class which is then stored in a 3D voxel grid [‘virtual volume elements’]” § III. B.; “The online phase interleaves prediction, planning and execution. The GMM of each class is first queried with the partial human motion trajectory observed at the current time [‘based on the detected time variation information’], yielding likelihood values for each class. The probability of occupancy of a given voxel is then estimated by summing the likelihood of all motion classes whose swept volumes occupy the voxel.”) to compensate for a delay due to reduced processing by the information processor (MAINPRICE; p. 303, left column, § V. A. “Planning with predicted human workspace occupancy”; “STOMP is a trajectory optimizer that iteratively deforms an initial solution by estimating stochastically the gradient in trajectory space. It internally represents the trajectory by an m by n matrix, where m is the number of [degrees of freedom] and n [is] the number of waypoints. At each iteration, trajectories are sampled in the neighborhood of the current solution and combined to generate the update. … it does not require the analytical gradient of the cost function to be known.” [The Examiner asserts that ‘to compensate for a delay’ is analogous to optimizing a trajectory as taught by MAINPRICE, in that optimization of a computing process is a solution for overall ‘reduced processing’, since less processing is required through optimization.]), 

    PNG
    media_image3.png
    273
    1262
    media_image3.png
    Greyscale

the virtual-space information generator generating , which MAINPRICE discloses (MAINPRICE; FIG. 3; p. 302, right column, § IV. D. “Extraction of the swept volume”; 2nd paragraph; “The swept volume of a given class is computed using the regressed trajectory of the class. To compute the swept volume of the trajectory, we first sample points on the human model 3D surface. We then set the human model to each configuration along the trajectory. The voxel occupancy for one configuration is computed [‘generating virtual space information’] by looking up the voxels that contain the sampled points and marking those as occupied. The sampling has to be dense enough not to miss any voxel. Thus, the swept volume of a given class is computed as the union of the voxel occupancy of discretized configurations along the regressed motion.”), 
wherein the future positions are generated (MAINPRICE; FIG. 3; p. 302, right column, § IV. D. “Extraction of the swept volume”; 2nd paragraph) synchronously with the acquisition of the information regarding the position and the exterior appearance of the target object in the real space (MAINPRICE; pp. 302-303, § IV. E. “Likelihood estimation of workspace occupancy”; “The motion recognition systems relies on the loglikelihood computed by querying the GMMs which represent the probability of the motions belonging to each class given the partial trajectory observed so far (see Section IV-D) … this procedure returns a score … for all voxels that is higher for regions more likely to be occupied by the subsequent human motion, and thus predicts workspace occupancy. This score will be used by the motion planner to avoid colliding with the human and adapt the robot motion to the human’s intent. Figure 3 shows the evolution of the estimation of workspace occupancy during the execution of a human motion recorded with the Kinect” [The Examiner notes that the ‘Kinect’ records human motion using an infrared depth-finding camera in real-time, which is analogous to synchronous ‘acquisition of the information regarding the position and the exterior appearance of the target object in the real space’.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processor of ROGAN to include the estimator, the virtual-space information generator, and the disclosure that the future positions are generated synchronously with the acquisition of the information regarding the position and the exterior appearance of the target object in the real space of MAINPRICE. The motivation for this modification could have been to continuously track a voxelated model of human motion through space in order to coordinate said motion with other objects, such as robots or other humans in a given environment.
Independent claims 7-8 recite similar limitations and exhibit similar scope when compared to independent claim 1; therefore, the same motivation(s) to combine references will be maintained.
Regarding claim 7, ROGAN-MAINPRICE disclose a control method of an information processor that uses a computer (ROGAN; ¶ 0049, elements 802/806; “FIG. 8 illustrates … a system 800 comprising a computing device 802 configured to implement … embodiments provided … computing device 802 includes at least one processing unit 806 and memory 808.”) … ([The remaining limitations are similar to those recited in claim 1.]).
Regarding claim 8, ROGAN-MAINPRICE disclose a non-transitory computer readable medium having stored thereon a program for a computer, the program comprising (ROGAN; FIG. 6, element 602; ¶ 0023-24; “[a] computer-readable medium … is illustrated in FIG. 6, wherein the implementation 600 comprises a computer-readable medium 602 (e.g., a CD-R, DVD-R, or a platter of a hard disk drive), on which is encoded computer-readable data 604. This computer-readable data 604 in turn comprises a set of computer instructions 606 configured to operate according to the principles set forth herein. … the processor-executable instructions 606 may be configured to perform a method 608 of classifying the movement of objects 312 according to a lidar point cloud 210 …”): … ([The remaining limitations are essentially similar to those recited in independent claim 1, which is addressed above.]).
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ROGAN in view of MAINPRICE as applied to claim 1 above, and further in view of Gordon et al. (US PG-PUB 2007/0200854, 'GORDON').
Regarding claim 2, ROGAN-MAINPRICE disclose the information processor according to claim 1; however, ROGAN-MAINPRICE do not explicitly disclose that 
when shift or change in orientation of the target object is to be estimated based on a preliminarily established bone model, the detector identifies the virtual volume elements that shift together with bones included in the bone model, which GORDON discloses (GORDON; ¶ 0026; “The body modeling module also builds a constraint space for valid relationships between body points. The body modeling module 110 can normalize incoming poses of the same actor from different day's beats, before adding the new and unique poses. … "body data" and "body points" both refer to "point clouds" [‘virtual volume elements’] associated with an actor's body. … "body" data include data representing almost any figure … having … components, moving or stationary.”) and detects, as time variation information on a time variation in the virtual space information, time variation information regarding positions and orientations of the respective bones of the bone model, or that
the estimator estimates information regarding positions and orientations of the respective bones after a predetermined time duration based on the detected time variation information regarding positions and orientations of the respective bones, and, based on the estimated positions of the respective bones, estimates destination positions of the virtual volume elements identified as virtual volume elements that shift together with the respective bones, which GORDON also discloses (GORDON; FIG. 2; ¶ 0034; “The kinematic skeleton module 230 receives frames comprising the beat, including keyframes and gap frames, from the stretch check module 220. The kinematic skeleton module 230 uses various parameters … including a modeled skeleton [‘preliminarily established bone model’], velocity prediction, knowledge of valid joint angles, and constraint spaces in the actor's body model to label the body points of the beat frames. … the kinematic skeleton module 230 interpolates the motion of the skeleton between the keyframes to aid in estimating its position and velocity in the intervening gap frames. The body points can then be labeled according to their spatial and kinematic relationships to the skeleton.” ¶ 0035; “The kinematic skeleton module 230 outputs labeled body volume data including keyframes having … verified body points, and intervening gap frames having body points newly labeled (at the kinematic skeleton module 230) but not yet verified (at the stretch check module 220). These output frames are passed back to the stretch check module 220. At the stretch check module 220, all the frames are analyzed, and body points are either verified or de-labeled. The resulting frames, now with verified, labeled body points, are then passed to the kinematic skeleton module 230.” FIG. 6; ¶ 0057; “… a skeleton …, valid joint angles, and a constraint space are obtained from a body model template, at 630. Positions and velocities for the skeleton in the intervening gap frames are interpolated using the keyframe pair, at 640. In each intervening gap frame, body points for the selected body are fitted to the interpolated skeleton using position, velocity, valid joint angles, and the constraint space, at 650.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processor according to claim 1 of ROGAN-MAINPRICE to include the various limitations of GORDON. The motivation for this modification could have been to implement a motion capture ("MOCAP") system, which is used to capture the movement of a real object and map it onto a computer-generated object. Such a system is often used in the production of motion pictures and video games for creating a digital representation of a person for use as source data to generate a computer graphics ("CG") animation. In a typical system, digital cameras record the movement of the actor from different angles. The system then analyzes the images to determine the locations and orientations (e.g., as spatial coordinates) of the limbs of the actor in each frame. By tracking the locations of the limbs, the system generates a spatial representation of the limbs over time and builds a digital representation of the actor in motion. The motion is then applied to a digital model, which may then be textured and rendered to produce a complete CG representation of the actor and/or performance. This technique is used by special effects companies to produce realistic animations in movies.
Regarding claim 3, ROGAN-MAINPRICE-GORDON disclose the information processor according to claim 2, wherein 
the information processor is connected with and accessible to a database (GORDON; ¶ 0022, 0025; “… the labeling system 100 queries and updates a motion capture database …”) storing the time variation information regarding positions and orientations of the respective bones in correlation with information on actual destination positions of the bones measured in the past after the time variation information is acquired (GORDON; FIG. 2; ¶ 0034-35; FIG. 6; ¶ 0057), and 
the estimator estimates, based on the information stored in the database, future positions and future orientations of the respective bones after a predetermined time duration, based on the detected time variation information regarding positions and orientations of the respective bones (GORDON; FIG. 10; ¶ 0072; “The labeled body points are verified using stretch analysis, at 1030. Rigidity of body points with each other is determined, with body points being sorted into rigid groups. Further body point labeling is performed using a kinematic skeleton analysis, at 1040. … skeletons are fit to labeled body points and an interpolation is performed to estimate skeleton position and velocity between frames having labeled body points. Unlabeled body points are fit to interpolated skeletons and labeled. … Skeletons are estimated for the remaining frames in the beat, and hypotheses are developed [for] the best fits of the unlabeled body points to the estimated skeletons. Body points are labeled in each frame according to … hypotheses.”).
Regarding claim 6, ROGAN-MAINPRICE disclose the information processor according to claim 1; however, ROGAN-MAINPRICE do not explicitly disclose that the estimator further estimates future orientations or future shapes of the respective virtual volume elements after a predetermined time duration using a preliminarily established physical simulation engine, which GORDON discloses (GORDON; ¶ 0043; “Once an actor has been identified in the scene, body model templates for that actor [‘orientations or shapes’] are received by the model fitting module 310 [‘physical simulation engine’]. … a body model template includes constraint spaces describing valid relationships between the markers that drive a bone and the offsets, distances, and stretches of the markers in relation to that bone when the body is in different poses (e.g., at different joint angles). … model fitting module 310 runs through each frame of the volume data and fits the body points of the actor to the templates until a best match is found. In another implementation, a skeleton for the actor is included in the body model templates and applied to the body points until a best fit is obtained. When a best fit is obtained for the body points in a particular frame, the frame is tagged and the body points are labeled. If a best fit is not obtained, then … model fitting module 310 proceeds to the next frame.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processor according to claim 1 of ROGAN-MAINPRICE to include estimating orientations or shapes of the respective virtual volume elements after a predetermined time duration using a preliminarily established physical simulation engine of GORDON. The motivation for this modification could have been to use the known structure of the human skeletal form as a preconceived model for the future estimation of the motion of the point cloud representing a captured human actor in a scene.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ROGAN in view of MAINPRICE as applied to claim 1 above, and further in view of Koizumi et al. ("Acceleration of Dynamic Spatial Augmented Reality System with a Depth Camera", presented October 2015, 'KOIZUMI').
Regarding claim 4, ROGAN-MAINPRICE disclose the information processor according to claim 1; however, ROGAN-MAINPRICE do not explicitly disclose that the predetermined time duration is the duration of time until a subsequent predetermined drawing timing, which KOIZUMI discloses (KOIZUMI; FIG. 2; §. III, p. 51, right column, 2nd paragraph, lines 7-8; “The on-line loop tracks the target by the scene point cloud which is updated at each frame.” [The Examiner asserts that it would have been obvious to a person having ordinary skill in the art that a camera can be operated to capture images at a regular frequency, which is known as a frame rate. The Examiner is interpreting the ‘predetermined time duration’ to be this frame rate.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processor according to claim 1 of ROGAN-MAINPRICE to include the disclosure that the predetermined time duration is the duration of time until a subsequent predetermined drawing timing of KOIZUMI. The motivation for this modification could have been to establish a regular sampling interval for recording/predicting the position of a voxel cluster.
Regarding claim 5, ROGAN-MAINPRICE disclose the information processor according to claim 1; however, ROGAN-MAINPRICE do not explicitly disclose that the information processor:
refers to the virtual spaceUS_142501983v1_100809-008675SC17010 US information stored in the past, or
detects time variation information on a time variation in the virtual space information representing shift of at least a portion of the virtual volume elements in the past.
KOIZUMI discloses both limitations (KOIZUMI; §. II, p. 50, right col., 3rd par., lines 1-6; §. III. B., p. 51, right col.; “… ICP algorithm of our tracking method obtains the target’s position and orientation by calculating the translation/rotation for matching the model point cloud and the scene point cloud. … 3D points for … correct matching [is] the part of which shape is … changed in comparison with … neighboring parts.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processor according to claim 1 of ROGAN-MAINPRICE to include the referring to the virtual spaceUS_142501983v1_100809-008675SC17010 US information stored in the past and the detecting time variation information on a time variation in the virtual space information representing shift of at least a portion of the virtual volume elements in the past of KOIZUMI. The motivation for this modification could have been to use a depth camera to accelerate the implementation of a particle filter which is an estimation method which is based on past movement (KOIZUMI; p. 50; § II., right column, last paragraph; p. 50; § III., right column, first paragraph).
ROGAN-MAINPRICE-KOIZUMI disclose:
performs estimation of positions of the virtual volume elements at a predetermined timing in the past based on the detected time variation information (MAINPRICE; p. 301, left col., § III. A.-B.), and
generates and outputs virtual space information on the virtual space after a predetermined time duration based on the result of estimation (MAINPRICE; FIG. 3; p. 302, right column, § IV. D. “Extraction of the swept volume”; 2nd paragraph; “The swept volume of a given class is computed using the regressed trajectory of the class. To compute the swept volume of the trajectory, we first sample points on the human model 3D surface. We then set the human model to each configuration along the trajectory. The voxel occupancy for one configuration is computed [‘generates and outputs virtual space information on the virtual space’] by looking up the voxels that contain the sampled points and marking those as occupied. The sampling has to be dense enough not to miss any voxel. … the swept volume of a given class is computed as the union of the voxel occupancy of discretized configurations along the regressed motion [‘result of estimation’].”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ROGAN in view of MAINPRICE as applied to claim 1 above, and further in view of Burton et al. (U.S. PG-PUB 2010/0295771, 'BURTON').

    PNG
    media_image4.png
    668
    478
    media_image4.png
    Greyscale
                                  
    PNG
    media_image5.png
    778
    345
    media_image5.png
    Greyscale

Regarding claim 9, ROGAN-MAINPRICE disclose the information processor according to claim 1; however, US_149380281vl4ROGAN-MAINPRICE do not explicitly disclose that the time variation information for each bone is calculated as an average of a movement of N points arranged along the length of each bone, with N ≥ 2, which BURTON discloses (BURTON; ¶ 0016; “… movement of a user [is] detected by a capture device [which] captures images or frames of … the user's body parts at different times. … the captured frames … include the user's wrist movement. Based on the captured frames, velocities of a body part [‘bone’] [are] determined or … estimated over … time. A blend velocity for the body part [is] determined based on the previous velocities determined for the body part [‘time variation information for each bone’]. … the blend velocity [is] an average of the velocities of the body part over a period of time. A displayed avatar's body part may then be moved in accordance with the blend velocity. … the avatar's body part may be moved at the blend velocity in the same direction as a recent captured frame of the user's body part. … blend velocities may be determined for multiple body parts of the user, and the avatar moved in accordance with the blend velocities over a series of frames.” FIG. 5; ¶ 0061; “FIG. 5 depicts a model of a human user 510 [which is] used … to determine user movements … The model may be comprised of joints 512 [‘N points …, with N ≥ 2’] and bones 514 [The Examiner notes that each ‘bone 514’ depicted in FIG. 5 is bracketed on each side by two joints, which are analogous to the at least two points per bone as instantly claimed.]. Tracking movement of these joints and bones over time may allow the system 10 to determine the velocities of the joints and bones [‘time variation information for each bone’]. These velocities may be used to control the movement of an avatar in the system 10 …” FIG. 6; ¶ 0064; “… the velocities of … body parts of the user [are] detected over … time, the velocities of each body part [are] blended to determine a blend velocity based on the mean of the detected velocities over time, and the avatar [is] displayed having movement … with the blended velocities.” FIG. 6; ¶ 0066; “At step 604, the system 10 may determine a blend velocity for each of the body parts based on the velocities determined at step 602. The blend velocity of a body part may be an average of the velocities of the body part over a period of time or over a number of previously-captured frames. … the blend velocity of a currently displayed movement of a wrist of an avatar may be an average of the velocities of a wrist of the user's model over a number of previously-captured frames. Depending on use of thresholds, movement of the user's model may exactly mimic or nearly mimic the movement of the user, while the movement of the avatar's body parts is at blend velocities of the user model's joints and/or bones.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processor according to claim 1 of ROGAN-MAINPRICE to include the disclosure that the time variation information for each bone is calculated as an average of a movement of N points arranged along the length of each bone of BURTON. The motivation for this modification could have been to apply averaging movement filters to adaptively suppress noise within model joint positions such that movement of a skeletal avatar appears smooth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619